            Case 6:19-cv-00482-ADA Document 9 Filed 10/16/19 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 BCS SOFTWARE, LLC,
                                                        Case No. 6:19-cv-00482
           Plaintiff
                                                        JURY TRIAL DEMANDED
           v.

 ACLARA TECHNOLOGIES LLC,

           Defendant.



DEFENDANT ACLARA TECHNOLOGIES LLC’S MOTION TO DISMISS OR IN THE
ALTERNATIVE TRANSFER BASED ON IMPROPER VENUE AND CONVENIENCE

       Defendant Aclara Technologies LLC (“Aclara”) hereby moves for an order dismissing

this action for improper venue under Fed. R. Civ. P. 12(b)(3). In the alternative, Aclara moves to

transfer this action to the Eastern District of Missouri pursuant to 28 U.S.C. § 1406(a) and/or §

1404(a).

                                             INTRODUCTION

       Plaintiff BCS Software, LLC (“BCS”) filed the present action against Aclara alleging

infringement of U.S. Patent No. 7,890,809. “Complaint” [D.I. 1]. In its Complaint, BCS alleges

that infringement stems from Aclara’s making, using, importing, selling, and/or, offering for sale

its AclaraONE product. [D.I. 1] at ¶ 71. While the Complaint makes various accusations

relevant to jurisdiction (see [D.I.] ¶¶ 2, 3, 5, and 6), the sole ground offered for venue in this

judicial district under § 1400(b) is the self-serving and unsupported allegation that “[o]n

information and belief, Defendant has a regular and established place of business in this judicial




                                                   1
           Case 6:19-cv-00482-ADA Document 9 Filed 10/16/19 Page 2 of 7




district.” [D.I.] at ¶ 5. However, as discussed below and in the Declaration of Gary Brown,1 the

Global Director of Facilities and EH&S for Aclara, the company has no regular and established

place of business in this judicial district. Accordingly, under current precedent this action was

not filed in a proper venue and thus the action must be dismissed or, alternatively, transferred.

                                                ARGUMENT

        Federal Rule of Civil Procedure 12(b)(3) provides that a defendant may move to dismiss

a case for improper venue. Fed. R. Civ. P. 12(b)(3). Under Rule 12(b)(3), pleadings need not be

accepted as true, and facts outside the pleadings may be considered. See, e.g., Doe 1 v. AOL

LLC, 552 F.3d 1077, 1081 (9th Cir. 2009). “Upon motion by the Defendant challenging venue

in a patent case, the Plaintiff bears the burden of establishing proper venue.” In re ZTE (USA)

Inc., 890 F.3d 1008, 1013 (Fed. Cir. 2018). Pursuant to 28 U.S.C. § 1406(a), if a case is filed in

an improper venue, the district court “shall dismiss, or if it be in the interest of justice, transfer

such case to any district or division in which it could have been brought.” 28 U.S.C. § 1406(a).

        Section 1400(b) states that an action for patent infringement may only be brought in (1)

“the judicial district where the defendant resides,” or (2) “where the defendant has committed

acts of infringement2 and has a regular and established place of business.” 28 U.S.C. § 1400(b).

As for the first ground, the Supreme Court in TC Heartland clarified that a domestic corporation

only “resides” in its state of incorporation. TC Heartland LLC .v Kraft Foods Group Brands

LLC, 137 S. Ct. 1514, 1521 (2017). Plaintiff admits in its Complaint that Aclara is incorporated



1
  Refers to the Declaration of Gary Brown in Support of Defendant Aclara Tehnologies LLC’s
Motion to Dismiss or in the Alternative to Transfer Based on Improper Venue and Convenience
attached as Exhibit 1 (“Brown Decl.”).
2
  Aclara certainly does not concede that any acts of infringement have occurred in this, or any
other, judicial district but believes this matter can be dismissed by the irrefutable fact that Aclara
has no regular and established place of business in the W.D. Tex.
                                                    2
          Case 6:19-cv-00482-ADA Document 9 Filed 10/16/19 Page 3 of 7




in the state of Ohio. [D.I.] at ¶ 2. Accordingly, Aclara “resides” only in Ohio for purposes of

venue under § 1400(b).

       As for the second ground, Plaintiff offers the naked allegation that Aclara “has a regular

and established place of business in this judicial district.” [D.I.] at ¶ 5. This allegation is both

unfounded and untrue. The Federal Circuit outlined a three-part inquiry to determine if a

defendant maintains a regular and established place of business. For venue to be proper under

this section, “(1) there must be a physical place in the district; (2) it must be a regular and

established place of business; and (3) it must be the place of the defendant.” In re Cray, 871

F.3d 1355, 1360 (Fed. Cir. 2017). “If any statutory requirement is not satisfied, venue is

improper under § 1400(b).” Id.

       With respect to the first requirement, while a formal office or store is not necessary,

“there must still be a physical, geographical location in the district from which the business of

the defendant is carried out.” Id. at 1362. With respect to the second and third prongs, the place

of business must not only be “regular” and “established,” but also that of “the defendant.” Id. at

1362-63. The district courts have been provided five factors to consider in evaluating whether a

place of business is one of the defendant. In re ZTE (USA) Inc., 890 F.3d 1008, 1015 (Fed. Cir.

2018). These factors include (1) whether the defendant owns, leases, or otherwise possesses or

controls the place of the equipment located there; (2) whether the defendant claims the place as

its own, such as by listing the location on a website, placing it in a directory, or putting a sign on

or associated with the building; (3) the nature of the defendant’s relationship with the employees

at the place; (4) whether the party at that location would require the defendant’s permission to

change its location or cease working for the defendant; or (5) “any other factors relevant to the

question.” Id. at 1014-16.


                                                   3
          Case 6:19-cv-00482-ADA Document 9 Filed 10/16/19 Page 4 of 7




       Prior courts have found a presence when employees used their homes to store literature,

documents, and products, warehousing inventory, or engaging the aid of secretarial services

located in the district. Id. at 1363-64 (citing In re Cordis, 769 F.2d 733 (Fed. Cir. 1985)). As

stated in the Declaration of Gary Brown, Aclara performs no such activities and maintains no

such location in this judicial district: Aclara currently does not own or lease any property in the

state of Texas. Brown Decl. at ¶¶3-5 [Factor 1]. The last brick and mortar lease of Aclara in

Texas was terminated in 2016. Brown Decl. at ¶ 13. In addition, Aclara does not advertise, list,

or otherwise claim to have a physical presence in Texas. Brown Decl. at ¶7 [Factor 2]. The

company has a total of thirteen employees that live in the State of Texas (Brown Decl. at ¶ 9),

and they are not required to live there or treat their homes as places of business for the company.

(Brown Decl. at ¶ 10)[Factor 3]. Aclara makes no claim to the physical presence of their

employee’s homes and has not control over whether or not the employees move (Brown Decl. at

¶ 12)[Factor 4]. Further, none of these employees host inventory, records, or clients in their

homes (Brown Decl. at ¶ 10)[Factor 5].

       Given that Aclara has no physical presence in this judicial district under any of the

relevant factors, there is nothing that weighs in favor of establishing venue. Although Aclara

maintained a facility in Waco, TX and Lake Dallas, TX in the past (Brown Decl. at ¶12), that

fact does not support a finding of proper venue under § 1400(b) for at least two very important

reasons. First, venue is determined at the time of filing the Complaint. In re EMC Corp., 501 F.

App’x 973, 976 (Fed. Cir. 2013)( holding venue motions “are to be decided based on the ‘the

situation which existed when suit was instituted.’”). Aclara discontinued operations at the Waco

facility in 2014 and terminated its final leasehold on real property in Texas 2016. Brown Decl.

at ¶ 13. Accordingly, at the time of the Complaint, Aclara had no regular and established place


                                                 4
           Case 6:19-cv-00482-ADA Document 9 Filed 10/16/19 Page 5 of 7




of business and venue is clearly improper. Secondly, venue is specific to a given judicial district

within a state. In re BigCommerce, Inc., 890 F.3d 978, 986 (Fed. Cir. 2018). Aclara’s former

physical presence was in Lake Dallas, TX - which is in the Eastern District of Texas.

         In its motion, Aclara seeks dismissal of this action. Under 28 U.S.C. § 1406(a), “[t]he

district court of a district in which is filed a case laying venue in the wrong division or district

shall dismiss, or if it be in the interest of justice, transfer such case to any district of division in

which it could have been brought.” “Whether the interest of justice militates in favor of transfer

rather than dismissal is a judgment committed to the sound discretion of the district court.” E.g.,

Citizens for a Better Environment-California v. Union Oil Co., 861 F. Supp. 889, 898 (N.D. Cal.

1994).

         In the event the Court determines that transfer is appropriate in this matter, Aclara

respectfully submits that the Eastern District of Missouri is the most appropriate venue. Aclara’s

principal place of business is actually in St. Louis, MO. As such, the bulk of the relevant

documents and witnesses for this matter are present in that district (as opposed to Ohio where

Aclara is incorporated). Further, it is noteworthy that the inventors and original assignee of the

asserted patent are residents of the District of Maryland based on the information on the front of

the patent. Section 1406(a) limits transfer to a district or division where the case “could have

been brought.” Aclara has no ties to Maryland that satisfy the venue statute and thus the

presence of these potential witnesses is irrelevant. See, e.g,, Roberts Bros., Inc. v. Kurtz Bros., F.

Supp. 163, 165-66 (D.N.J. 1964)(“Under both sections 1404(a) and 1406(a), the District to

which transfer is proposed must have jurisdiction of the subject matter, of the parties, and be one

in which venue would have been been proper had the action been there initiated.”). There is

simply no more appropriate venue than the Eastern District of Missouri. In the unlikely event


                                                    5
          Case 6:19-cv-00482-ADA Document 9 Filed 10/16/19 Page 6 of 7




that the Court finds venue proper in this judicial district, Aclara requests transfer under 28 U.S.C.

§ 1404(a) for the convenience of the parties and witnesses for the reasons discussed above.

                                             CONCLUSION

       In view of the foregoing, Aclara respectfully requests dismissal of the present action for

improper venue, or in the alternative, transfer to the Eastern District of Missouri pursuant to 28

U.S.C. §§ 1406(a) or 1404(a).



 Dated: October 16, 2019                   /s/ William E. Bradley
                                           William E. Bradley, admitted Pro Hac Vice
                                           DC Bar No. 463695
                                           MICHAEL BEST & FRIEDRICH LLP
                                           1000 Maine Avenue, SW, Suite 400
                                           Washington, DC 20024
                                           Email: webradley@michaelbest.com
                                           Tel. 202-747-9560; Fax. 202-347-1819

                                           Attorneys for Defendant Aclara Technologies LLC




                                                 6
          Case 6:19-cv-00482-ADA Document 9 Filed 10/16/19 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 16th day of October 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF System, which will send a notification
of such filing to the attorneys of record in this case.

                                                  /s/ William E. Bradley
                                                  William E. Bradley




                                              7
